OPINION
PER CURIAM:
The order of the lower court sustaining appellee’s post-trial motion challenging the sufficiency of the evidence presented by the Commonwealth on the issue of appellee’s lack of a license is reversed for the reasons stated in Commonwealth v. Poindexter, 248 Pa.Superior Ct. 564, 375 A.2d 384 (1977). The record is remanded for consideration of remaining post-trial motions, if any. If the lower court decides that remaining post-trial motions are without merit, it shall proceed to judgment of sentence.
*627HOFFMAN and SPAETH, JJ., dissent for the reasons stated in the concurring and dissenting opinion of HOFFMAN, J., in Commonwealth v. Poindexter, 248 Pa.Superior Ct. 564, 375 A.2d 384 (1977).